Citation Nr: 0916970	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968; he died in March 1999.  The appellant is his 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In a September 2007 decision, the Board reopened the 
appellant's claim for service-connection for the cause of the 
Veteran's death and denied the claim on the merits.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In December 2008, the Court 
granted a Joint Motion for Partial Remand of the appellant 
and the Secretary of Veterans Affairs (the Parties), vacated 
the September 2007 decision, and remanded the matter to the 
Board for adjudication consistent with the contents of the 
Joint Motion.  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death in a January 2002 rating decision; the 
appellant failed to timely perfect an appeal of that decision 
to the Board.  

2.  Evidence first added to the record since the January 2002 
rating decision, which denied service connection for the 
cause of the Veteran's death, raises a reasonable possibility 
of substantiating that claim.  

3.  The veteran died in March 1999.  The certificate of death 
documented that the immediate cause of death was 
cardiorespiratory arrest due to hepatatic failure due to 
hepatoma and hepatitis C.  

4. At the time of the veteran's death, service connection was 
in effect for a left inguinal herniorrhaphy.  

5.  There is no probative evidence of record favorable to a 
finding that the Veteran's death was caused by a disease or 
injury that had its onset during his active service or was 
etiologically related to that service, or that a hepatoma 
manifested within one year of separation from active service.  

6.  The Veteran engaged in intravenous drug use prior to a 
diagnosis of hepatitis C.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied a claim of 
entitlement to service-connection for the cause of the 
Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the January 2002 rating decision 
that denied a claim of entitlement to service-connection for 
the cause of the Veteran's death is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R.  § 3.156 (2008).  

3.  The criteria for service-connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The basis of the joint motion is unclear and the procedural 
history of this case is somewhat involved.  So as to make 
clear what questions are before the Board and why there is no 
request for a Board hearing, the Board will review and 
explain that history.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 19.4, 20.101 (the Board has jurisdiction to resolve 
questions as to its own jurisdiction); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, and that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated).  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the appellant.  In essence, the following sequence is 
required:  There must be a decision by the RO; the appellant 
must timely express disagreement with the decision by filing 
a notice of disagreement within one year of the mailing of 
the decision to the appellant; VA must respond by issuing a 
statement of the case that explains the basis for the 
decision; and finally the appellant must complete the process 
by stating his or her argument in a substantive appeal filed 
with the RO within 60 days of issuance of the statement of 
the case or within one year of mailing of the decision, 
whichever is later.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203.  Of note is the term "substantive appeal" is, for 
practical purposes, synonymous with the terms "perfect an 
appeal" "formal appeal", and "timely filed VA Form 9."  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.1103.  

If an appeal to the Board is not initiated the RO decision 
becomes final and the claim will not thereafter be reopened 
or allowed, except as otherwise provided by regulations not 
inconsistent with Title 38 of the U.S.C.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  Similarly, if an appeal of 
an RO decision is initiated but the appellant does not 
respond to the statement of the case, the RO may close the 
case and the RO decision becomes final.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.1103.  

In March 1999, the RO received the appellant's application 
for VA dependency and indemnity compensation (DIC) benefits.  
The RO denied that claim in an April 1999 rating decision.  
Additional evidence was received and the RO denied the claim 
again in May 1999.  More evidence was received and the RO 
again denied the claim in June 1999.  Each of these decisions 
was contemporaneously mailed to the appellant and her 
representative along with copies of her appellate rights.  
Finding that a notice of disagreement had been received in 
October 1999, the RO mailed a statement of the case to the 
appellant and her representative in November 1999.  The 
appellant filed a VA Form 9 in August 2000.  In that Form 9 
the appellant indicated that she wanted a hearing before a 
member of the Board.  

In March 2001, the RO informed the appellant that her 
substantive appeal was not timely filed and that the RO was 
taking steps to readjudicate her claim.  The appellant 
disagreed with the RO's decision that her substantive appeal 
was not timely filed.  The RO issued a statement of the case 
in May 2001 as to the issue of whether the substantive (or 
formal) appeal was timely filed.  The appellant did not 
perfect an appeal to the Board of that decision and the 
decision became final.  As the RO closed the appeal of the 
June 1999 decision that decision and the decisions issued 
prior to June 1999 are final.  

On January 11, 2002, the RO mailed a rating decision and a 
copy of the appellant's appellate rights to the appellant and 
her representative.  In that rating decision, the RO stated 
that it was denying the appellant's claim after reviewing the 
claim under the Veterans Claims Assistance Act of 2000.  The 
appellant initiated an appeal of that decision by filing a 
notice of disagreement, dated in February 2002.  In response, 
on September 9, 2002 the RO mailed a statement of the case to 
the appellant and her representative.  

The next communication from the appellant was received by the 
RO on January 29, 2003.  In that communication the appellant 
stated that she was "requesting her claim for service 
connection cause of death be reopened due to new and material 
evidence."  

As that communication was received more than one year after 
the mailing of the January 2002 rating decision and more than 
60 days after issuance of the September 9, 2002 statement of 
the case, and did not mention an appeal, the communication 
was not a substantive appeal but rather a claim to reopen the 
appellant's previously denied claim.  As the appellant failed 
to perfect an appeal of the January 2002 rating decision, 
that decision became final.  

The 1999 and 2002 RO decisions are final and the Board does 
not have jurisdiction to address those decisions.  
38 U.S.C.A. § 7104.  

In the April 2003 rating decision, the RO determined that the 
claim for service connection for the cause of the Veteran's 
death remained denied because the evidence was not new and 
material.  

The claim that gave rise to the appeal over which the Board 
has jurisdiction was received by the RO in January 2003.  In 
the Form 9 received in October 2004, in conjunction with this 
appeal, the appellant indicated that she did not want a Board 
hearing.  The Board considers this document controlling as to 
whether the appellant requested a Board hearing with regard 
to this appeal, or, alternately, treats the appellant's 
October 2004 statement that she did not want a Board hearing 
as withdrawing any previous requests for a Board hearing.  




Service connection

The appellant seeks DIC benefits on the basis that the 
Veteran died as the result of hepatitis C contracted during 
active service.  She has speculated that the Veteran 
contracted hepatitis C from coming into contact with the 
blood of wounded soldiers during his service in Vietnam.  

DIC benefits may be awarded to a veteran's spouse for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R.  § 3.312.  To establish 
service-connection for the cause of the Veteran's death, it 
must be shown that a service-connected disability caused his 
or her death, or substantially or materially contributed to 
it.  A service-connected disability is one that was incurred 
in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service-connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service-
connection had been established at the time of death or for 
which service connection should have been established.  

Of record is a Certificate of Death indicating that the 
Veteran died in March 1999 and listing the cause of death as 
cardiorespiratory arrest due to hepatic failure due to 
hepatoma and hepatitis C.  The approximate interval between 
onset of the hepatitis C and death is listed as "months."  

During the Veteran's lifetime, service-connection was 
established for one disability.  A February 1969 rating 
decision shows that service-connection was established for a 
left inguinal herniorrhaphy, rated as noncompensable since 
February 1969.  

Certain chronic diseases, including malignant tumors, may be 
presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.307(a)(3) (2008); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a).  

Risk factors for hepatitis C include intravenous drug use 
(IVDU), blood transfusions before 1992, hemodialysis, 
intranasal cocaine use, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, and shared toothbrushes 
or razor blades.  VBA letter 211B (98-110) November 30, 1998.  

In October 2004, VA received from the appellant a document 
entitled "VETERANS: THE WAR AGAINST HEPATITIS C" and 
"ASSESSING YOUR RISKS ASSESSING THE ENEMY."  This document 
has a copyright date which lists The American Liver 
Foundation.  The document lists 12 questions under a heading 
"ARE YOU AT RISK FOR HEPATITIS C."  These questions refer 
to the following: (1) exposure to another persons blood 
through contact with a bleeding wound, (2) service in 
Vietnam, (3) blood transfusion or organ transplant before 
1992, (4) injection of drugs - even once, (5) snorted or 
inhaled cocaine using a straw or bill - even once, (6)  
unprotected sex with multiple partners or history of sexually 
transmitted disease, (7) tattoo or pierced body part, (8) 
acupuncture, (9) hemodialysis, (10) born to HIV - infected 
mother, (11) received blood products before 1987 for clotting 
problems, (12) had an abnormal liver function test.  

A note under this list states as follows: "Studies show the 
risk of getting hepatitis C through unprotected sex is low, 
if you don't have multiple sex partners or you don't have a 
sexually transmitted disease."  

The text of the article states that "[c]ombat or even 
military training often bring soldiers into contact with 
blood."  This clearly is a reference to the listed risk 
factor of service in Vietnam.  

Also submitted by the appellant is a copy of VA Training 
Letter 01-01 which details a review of over 200 adjudicated 
hepatitis C claims.  This is not probative of any issue in 
this case.  However, the letter does list 10 medically 
recognized risk factors, by letters a through j.  These are 
as follows:  (a) transfusion of blood or blood products 
before 1992, (b) organ transplant before 1992, (c) 
hemodialysis, (d) tattoos, (e) body piercing, (f) intravenous 
drug use (due to shared instruments), (g) high risk sexual 
activity (risk is relatively low), (h) internasal cocaine 
(due to shared instruments), (i) accidental exposure to blood 
products in health care workers or combat medic or corpsman 
by percutaneous (through the skin) exposure or on mucous 
membrane, (j) other direct percutaneous exposure to blood 
such as by acupuncture with non-sterile needles and sharing 
of toothbrushes or shaving razors.  

New and material evidence

As explained above, all RO decisions prior to January 2003 
regarding service-connection for the cause of the Veteran's 
death have become final.  Also as explained above, once a 
decision disallowing a claim becomes final, the claim 
generally cannot be reopened.  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether service connection is 
warranted, the Board must first determine whether the claims 
may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-
19 (1999) (en banc).  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Weighing the 
evidence as to the merits of the claim is not part of the 
determination of whether the claim may be reopened, but only 
is proper if the Board reopens the claim.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

In the January 2002 rating decision, the RO denied service 
connection for the cause of the Veteran's death on the basis 
that the evidence did not show that the cause of the 
Veteran's death was related to military service.  Thus, 
evidence sufficient to reopen the claim must have the 
tendency to prove that the cause of the Veteran's death was 
related to military service.  

In June 2004, the RO received from the appellant copies of 
pages of the Veteran's service personnel folder and a copy of 
a letter sent from the Head of the Services Awards Section 
Military Awards Branch Personnel Management Division by 
direction of the Commandant of the Marine Corps.  This 
letter, dated in February 2004, is addressed to the Veteran 
and states in pertinent part "you are entitled to the Combat 
Action Ribbon for your service in Vietnam."  

Entitlement to the Combat Action Ribbon is evidence that the 
Veteran engaged in combat with the enemy.  Cf. VAOPGCPREC 12-
99 (Oct. 18, 1999).

Evidence of record at the time of the January 2002 rating 
decision did not indicate that the Veteran was entitled to 
the Combat Action Ribbon, or indicate that the Veteran had 
engaged in combat with the enemy.  Thus, the June 2004 letter 
is new evidence.  The Board finds this evidence to raise a 
reasonable possibility of substantiating the appellant's 
claim.  This evidence is therefore material evidence.  As new 
and material evidence has been received, the Board will 
reopen the appellant's claim.  

Before turning to the merits of the appellant's claim, the 
Board must determine if it would be prejudicial to the 
appellant to address the merits of the claim, given that the 
RO's decision in April 2003 determined that the claim could 
not be reopened.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  While the RO initially did not reopen the claim, the 
RO did implicitly reopen the claim in the statement of the 
case, mailed to the appellant in August 2004.  In that 
document, the RO explained the denial of the appellant's 
claim in terms of the merits of the claim and provided a 
three page analysis of the evidence of record.  Thus, the RO 
did decide the claim on the merits.  The appellant has 
consistently argued the merits of her claim.  

The Board has also considered that the RO has not issued a 
supplemental statement of the case since the appellant 
submitted evidence in October 2004.  However, in an August 
2007 statement the American Legion, the appellant's 
representative at that time, stated as follows:  "This 
appeal is herein submitted to the Board for a decision that 
accurately reflects the complete review of the evidentiary 
record and the contentions presented by the appellant."  The 
Board finds this to be a waiver of review of RO consideration 
of the evidence submitted since the August 2004 statement of 
the case.  See 38 C.F.R. § 20.1304(c).  

For the reasons stated in the last two paragraphs, the Board 
finds that it would not be prejudicial to the appellant for 
the Board to address the merits of her claim.  

Merits

Service treatment records are absent for any mention of liver 
disease.  These records are detailed.  There is no indication 
that the records are incomplete.  VA treatment records from a 
hospitalization in January and February 1999 contain the 
first mention of liver disease, including hepatitis C.  These 
records show that the Veteran was not known to have hepatitis 
C until two months prior to his death.  This means that the 
Veteran could have contracted hepatitis C not only during his 
service between 1964 and 1968, but also during the more than 
30 years between his separation from service and his death.  

These records are evidence that the Veteran's liver cancer 
did not manifest until many years after separation from 
active service.  Thus, the presumptive provisions for chronic 
diseases are not for application.  Similarly, these records 
are evidence that the Veteran's hepatitis C did not manifest 
until more than three decades after separation from active 
service.  This evidence is not favorable to the Veteran's 
claim.  

Because the Veteran was entitled to the Combat Action Ribbon, 
the Board assumes, for the purposes of this decision, that 
the Veteran engaged in combat with the enemy during his 
service in Vietnam.  In cases involving a veteran who engaged 
in combat with the enemy VA, 38 U.S.C.A. § 1154 (b) provides 
in pertinent part as follows:  

shall accept as sufficient proof of 
service connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation during service, 
and in that end, shall resolve every 
reasonable doubt in favor of the veteran.  
Service connection for such injury or 
disease may be rebutted by clear and 
convincing evidence to the contrary.  The 
reasons for granting or denying service-
connection in each case shall be recorded 
in full.  

Section 1154(b) "does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected," but "considerably lightens[s] the burden of a 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service."  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  In 
Collette, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) explained that  § 1154(b) involves a three 
step analysis.  Id. at 393.  

First, it must be determined whether there is satisfactory 
lay or other evidence of service incurrence or aggravation of 
an injury or disease.  Id. Second, it must be determined 
whether the proffered evidence is consistent with the 
circumstances, conditions, and hardships of service.  Id.  If 
those steps are satisfied a factual presumption arises that 
the alleged injury or disease is service connected.  Id.  The 
Federal Circuit went on to explain that this presumption is 
rebuttable by clear and convincing evidence to the contrary.  
Id.  

Importantly, there is no competent evidence that the Veteran 
came into contact with blood as the result of his combat 
service.  The record is absent for any statements by the 
Veteran to that effect.  In the instant case, § 1154(b) does 
not establish a presumption that the Veteran contracted 
hepatitis C during service.  

In the October 2004 substantive appeal, the appellant argued 
that it is consistent with the Veteran's combat service that 
he came in contact with blood and open wounds of other 
soldiers during service and it is plausible that this is how 
he contracted hepatitis C.  Similarly, in a writing received 
by VA in April 1999, the appellant reported that during the 
Veteran's service in Vietnam "he had many days of pulling 
the dead and wounded out of the jungle.  He had cuts and 
scrapes and he was covered in blood many days.  As a 
consequence he contracted hepatitis C."  

The appellant could not have personal knowledge of any of the 
events that she describes because she was not present in 
Vietnam.  Her contention that it is plausible that the 
Veteran came in contact with blood and open wounds during 
service is not satisfactory lay evidence that he did come in 
contact with blood or open wounds during service.  The record 
does not contain any reports by the Veteran to this effect.  
The appellant's assertions are nothing more than speculation.  

In Layno v. Brown, 6 Vet. App. 465, 470 (1994), the Court 
stated: "Competent testimony is thus limited to that which 
the witness has actually observed, and is within the realm of 
his personal knowledge."  In Layno, the Court considered 
statements from three persons who reported that they knew the 
claimant in that case during service and that the claimant 
had invited them to accompany him to the clinic for treatment 
of his asthma.  Id at 417.  The Court excluded from evidence 
as incompetent their statements that the claimant had been 
treated for asthma during service.  Id.  Explaining that 
exclusion, the Court stated that "their testimony that the 
appellant had in fact been treated for bronchial asthma must 
also be excluded because it lacks personal knowledge.  Since 
they did not personally observe the treatment, they have no 
personal knowledge that the appellant was in fact treated."  
Id.  

The same result applies in this case.  The appellant's 
statement that the Veteran was exposed to the blood of other 
soldiers is not competent evidence because she could not have 
observed what happened during the Veteran's combat service.  

In the April 1999 writing, the appellant stated that she had 
spoken to a nurse practitioner near the time that the Veteran 
was diagnosed with hepatitis C.  She stated that "[t]he 
nurse practitioner told he had no doubt in his mind that the 
constant blood contact was how my husband contracted the Hep. 
C."  

This is not competent evidence because it relies on the 
Veteran's "constant blood contact" and the nurse 
practitioner has no more personal knowledge as to whether the 
Veteran came into contact with blood during service than does 
the appellant.  The Board recognizes that in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit stated that lay evidence is competent and sufficient 
in certain instances related to medical matters including 
reporting a contemporaneous medical diagnosis.  This comment 
by the Federal Circuit does not transform the appellant's 
report of what a nurse practitioner told her into competent 
evidence.  First, the nurse practitioner was not providing a 
diagnosis.  Second, the nurse practitioner has no more 
personal knowledge than does the appellant as to any blood 
exposure that the Veteran had during service.  

Aside from the lack of competence of the appellant's 
statements regarding whether the Veteran was exposed to the 
blood of other soldiers during combat, her statements as to 
the etiology of the Veteran's hepatitis C are not competent 
evidence for a different reason.  She has not demonstrated 
that she has the medical knowledge of other than a layperson 
and therefore is not competent to provide expert medical 
opinion evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a determination of the origins 
of a specific disorder); see also Barr v. Nicholson, 21 Vet. 
App. 3003, 307 (2007) (commenting "[s]ignificant in our 
caselaw is that lay persons are not competent to opine as to 
medical etiology or render medical opinions").  

In this regard, it is important to note that there is no 
presumption that the Veteran contracted hepatitis C from 
exposure to blood while engaging in combat with the enemy.  
That he engaged in combat with the enemy is a risk factor for 
hepatitis C present in this case.  It is one of four risk 
factors present in this case.  The others, at minimum, being 
intravenous drug use, blood transfusion, and high risk sexual 
activity.  

During service, the Veteran was treated numerous times for 
sexually transmitted disease.  He was treated for uretheritis 
or urethral discharge in November 1965, February 1966, 
January 1967, April 1967, and April 1968.  The November 1965 
note states that the Veteran had last exposure eleven days 
earlier and gram stain revealed gram negative diplocci, intra 
and extra cellular, morphologically resembling neisseria 
gonorrhea.  The February 1966 notes provide the same with 
last exposure earlier in February 1966.  The April 1967 notes 
provide similar results with exposure ten days earlier, and 
the April 1968 notes include a diagnosis of gonorrhea with no 
date of exposure.  These service notes are evidence of 
unprotected sexual activity during service.  It is unclear as 
to whether these were due to multiple partners or not but the 
Board will assume, arguendo, that this is the case.  This is 
evidence of another risk factor for contracting hepatitis C 
during service.  

Service treatment records also document that the Veteran had 
a sebaceous cyst removed in April 1966 with minimal bleeding 
and the wound was closed with four sutures.  There is no 
indication that the Veteran had a blood transfusion.  Given 
that the note mentioned that there was minimal bleeding, the 
Board concludes that there was no blood transfusion.  This 
cyst removal does not represent a risk factor for hepatitis 
C.  

VA treatment records from January 27, 1999 to February 2, 
2002 inpatient care document that the Veteran was found to be 
positive for hepatitis C.  This report lists under a heading 
for social history "remote history of IV drug use, greater 
than 25 years ago, remote history of blood transfusions."  

This is evidence of two other risk factors, intravenous drug 
use and blood transfusions.  As there is no indication of 
blood transfusions during service, for which medical records 
appear complete, it is reasonable to assume that the reported 
blood transfusion did not occur during service.  Thus, the 
reported blood transfusion is a risk factor that the Veteran 
was exposed to at a time other than during his service, 
providing evidence against this claim.  

As to the intravenous drug use, the Veteran reported that 
this occurred more than 25 years prior to January 1999.  This 
would place the risk factor at some time prior to 1974.  This 
could have been after or during the Veteran's service.  If it 
was after service, and he contracted hepatitis C from the 
intravenous drug use, service-connection for the cause of his 
death from hepatitis C would not be warranted.  If the 
intravenous drug use was during the Veteran's service and he 
contracted hepatitis C from the intravenous drug use, it 
cannot form the basis for a grant of DIC benefits in this 
case because statute and regulation treat such use as 
misconduct and expressly exclude direct service-connection 
for disability or death caused by such use.  See 38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2008) 

In an April 2003 writing, the appellant argued that the 
Veteran could have been infected via pneumatic air guns.  The 
Board assumes that she refers to immunizations administered 
by pneumatic air gun injection.  There is no evidence of 
record that the Veteran received injections with pneumatic 
air guns during service.  According to the VA's Veterans 
Benefits Administration (VBA), while biologically possible, 
there have been no reports of air gun transmission of 
hepatitis C.  VA Fast Letter 04-13 (June 29, 2004).  Even 
though transmission of hepatitis C by air gun injection is 
biologically possible, the mere fact that he received such 
injections does not establish a relationship between his 
hepatitis C and service.  

In the Joint Motion, the Parties stated that it was unclear 
why, in the now vacated Board decision, "the Board discussed 
the Veteran's drug use as a possible factor in contracting 
Hepatitis C, but did not discuss any of the other risk 
factors Appellant might have been exposed to."  

First, the Board notes that it makes no difference in this 
case what risk factors for hepatitis C the appellant was 
exposed to because this case turns on the cause of the 
Veteran's death and there is no evidence that the Veteran 
contracted hepatitis C from the appellant during service, or 
that the appellant has ever had hepatitis C.  

Second, if the Parties intended to refer to other risk 
factors that the Veteran might have been exposed to, the 
Board, in the instant decision discussed all risk factors 
that have been referred to by the appellant or raised by the 
record.  The Board does not discuss any and all risk factors 
that the Veteran might have been exposed to because such 
would serve no useful purpose.  The Veteran might have been 
exposed to risk factors not referred to by the appellant or 
raised by the record which occurred both during service and 
after service.  Discussion of risk factors for which there is 
no evidence of exposure or contention of exposure would be a 
hypothetical discussion but the result would not be any 
different that the result of this decision - that under the 
facts of this case it is not possible to determine what 
caused the Veteran's hepatitis C without resorting to pure 
speculation.  

In this regard, the exceedingly overwhelmingly speculative 
nature of the appellant's allegations must be noted for the 
record, based on alleged acts not witnessed by the appellant 
or cited by the Veteran during his lifetime, leading to an 
alleged problem that did not become known to even the Veteran 
himself until decades after service, service that ended more 
than 40 years ago, based on claims that the Veteran himself 
did not claim during his lifetime.  Notwithstanding, in light 
of a joint motion which is, at best, unclear as to how the 
Board may proceed in this case based on no facts and no 
contemporaneous records that support the appellant's claims, 
the Board must address, in some manner, this byzantine issue. 

If the Veteran contracted hepatitis C during service, whether 
from exposure to venereal disease or from exposure to blood 
during combat, service connection for the cause of his death 
may be warranted.  If the Veteran contracted hepatitis C from 
blood transfusions, which the Board has determined did not 
occur during service, or from intravenous drug use at any 
time, service connection for the cause of his death would not 
be warranted.  The relative time frames of all of the 
relevant risk factors in this case are not significantly 
different.  All risk factors in this case occurred long 
before the Veteran was found to have hepatitis C.  

38 U.S.C.A. § 5107(a) provides that, unless otherwise 
provided by law, the claimant has the responsibility to 
present and support a claim for VA benefits.  38 U.S.C.A. 
§ (b) provides that VA shall consider all information and lay 
and medical evidence of record in deciding a claim for VA 
benefits and, that where there is an approximate balance of 
positive and negative evidence regarding any issue material 
to a determination of a matter, VA shall give the benefit of 
the doubt to the claimant.  

Here, there is competent evidence of exposure to risk factors 
during service and since service, most notably, high risk 
sexual activity during service and intravenous drug use 
outside of service (or during service - which, as explained 
above, would not give rise to a grant of benefits).  However, 
there is no competent favorable evidence or competent 
unfavorable evidence as to how the Veteran contracted 
hepatitis C.  There are only possibilities and speculation.  
There is no approximate balance of positive and negative 
evidence as to the central question in this case.  There is 
no probative evidence as to the nexus of the Veteran's 
hepatitis C.  Nor is any more probative evidence possible in 
this case.  The resolution of reasonable doubt does not apply 
where there is no positive or negative evidence to balance.  

This is not to say that all claims for service connection for 
hepatitis C are improvable.  In some cases, it may be that 
the only risk factors shown by the record involve those that 
could give rise to a grant of service connection.  Other 
cases may show that there is no evidence of exposure to risk 
factors during service but evidence of exposure to risk 
factors after service.  In such cases the outcome would be 
clear, or at least would be reasonably subject to a medical 
opinion regarding the likelihood that the risk factor caused 
the disease.  This is not such a case.  

The Board finds controlling in this case that the Veteran was 
exposed to a risk factor for hepatitis C, intravenous drug 
use, that, if he did contract hepatitis C from such exposure, 
would prohibit service connection for the cause of his death 
from hepatitis C.  Although there is no non-speculative 
evidence possible in this case as to how what risk factor to 
which the Veteran was exposed resulted in his hepatitis C, 
there is also no non speculative evidence possible to rule 
out that his hepatitis C was the result of his intravenous 
drug use more than 40 years ago.  In light of his admitted 
intravenous drug use, any opinion that attributed the 
Veteran's hepatitis C to possible exposure to blood during 
combat or to his high risk inservice sexual activity, in 
light of the facts of this case, would not be believable.  

Given that the Veteran's hepatitis C was first diagnosed more 
than a quarter of a century after in-service exposure to risk 
factors and exposure to the risk factor of intravenous drug 
use, exposure to the latter risk factor precludes a grant of 
service-connection for the cause of the Veteran's death due 
to hepatitis C.  

For the reasons explained in the above discussion, the Board 
finds that service connection for the cause of the Veteran's 
death is not warranted and the appeal must be denied in that 
regard.  In the "Duties to notify and assist" section of 
this decision, the Board discusses why VA has no duty to 
assist the appellant in further developing this case.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen previously disallowed claims.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

The appellant filed her claim that gave rise to this appeal 
in January 2003.  In a letter sent to the appellant in 
February 2003, the RO informed her that the evidence to 
establish entitlement to the benefit that she sought must 
show an injury or disease that began during military service 
or was made worse during military service or an event in 
service causing such disease or injury; a current physical or 
mental disability; and a relationship between "your current 
disability and an injury, disease or event in service."  
This letter does not accurately state the evidence needed to 
substantiate the underlying claim for service connection for 
the cause of the Veteran's death because the notice refers to 
a current disability and makes no mention of the Veteran's 
death.  

This letter also informed the appellant that her claim had 
previously been denied and that new and material evidence was 
needed to reopen the claim.  A definition for new and 
material evidence was provided, but that definition was not 
applicable as the regulation defining new and material 
evidence had been revised effective prior to the receipt of 
her claim.  Additionally, the letter did not inform the 
appellant of the bases for the previous denial of her claim.  

VCAA notice is defective in this case.  But, not all notice 
errors require correction.  The test is whether the defect in 
notice resulted in prejudice to the claimant.  Whether 
prejudice to the claimant resulted from the error depends on 
the effect of the error on the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
116 (2005).  If the essential fairness of the adjudication is 
shown, there could have been no prejudice to the claimant 
from the error.  Id.  

In Mayfield v. Nicholson, 19 Vet. App. 103, 121-22 (2005) the 
Court explained that first element notice errors, errors as 
to what evidence is necessary to substantiate a claim, are 
the type of errors that have the natural effect of producing 
prejudice while notice errors as to the what evidence and 
information the claimant must provide and what evidence and 
information VA must provide, second and third element notice 
errors, do not have the natural effect of producing 
prejudice.  In this case, all three types of notice errors 
are present.  

In discussing the factors that go into determining if a 
defect in VCAA notice is harmless, the U.S. Supreme Court has 
stated as follows:  

the factors that inform a reviewing 
court's harmless error determination are 
various, potentially involving, among 
other case-specific factors, an 
estimation of the likelihood that the 
result would have been different, an 
awareness of what body (jury, lower 
court, administrative agency) has the 
authority to reach that result, a 
consideration of the error's likely 
effects on the perceived fairness, 
integrity, or public reputation of the 
judicial proceeding, and the hesitancy to 
generalize too broadly about particular 
kinds of errors when the specific factual 
circumstances in which the error arises 
may well make all the difference.  

Shinseki v. Sanders, No. 07-1209, slip op. at 14 (U.S. 
Supreme Court, April 21, 2009).  

Consistent with the case-specific nature of determining 
whether a defect in VCAA notice is harmless error, the 
Veterans Court has stated, in a case involving an increased 
rating claim, that consideration should be given "the post-
adjudicatory notice and opportunity to develop the case that 
is provided by the extensive administrative appellant 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim . . . served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  While Vazquez-Flores involved a claim for increased 
compensation for a disability for which service-connection 
had already been established, the Board finds that the logic 
of the Court is applicable to claims for other VA benefits.  

Of note is that another case-specific factor is the history 
of the claimant in seeking the same benefit from VA.  In 
agreeing with the Veteran's Court determination that a 
particular claimant had not been prejudiced by defects in 
VCAA notice, the Supreme Court referred to that claimant's 
six decade history of seeking the benefit.  Shinsenki v 
Sanders, slip op. at 15.  

In the instant case, the appellant has sought VA benefits for 
the cause of the Veteran's death since 1999.  Her claim was 
denied by the RO in January, May, and June 1999, March 2001, 
and in the decision on appeal, issued in April 2003.  Since 
the April 2003 decision, a statement of the case was issued 
in August 2004, the appellant appealed a now vacated Board 
decision to the Court, is represented by an attorney, and a 
Joint Motion for Remand was granted in December 2008.  

Even not taking into consideration the experience that this 
appellant gained in pursuing the benefit sought prior to her 
current claim,  since her January 2003 claim to reopen, she 
has repeatedly been told why her claim has not been granted - 
lack of evidence that the Veteran's hepatitis C was the 
result of his military service.  She has provided VA with a 
document from the American Liver Foundation and submitted a 
VA training letter, both which address how hepatitis C is 
contracted.  She has sent to VA a copy of the Department of 
the Navy's finding that the Veteran was entitled to a Combat 
Action Ribbon - indicative of combat.  She has argued through 
counsel that VA should obtain a medical opinion as to the 
etiology of the Veteran's hepatitis C which contributed 
substantially to his death.  

In short, the appellant is aware of the evidence needed to 
substantiate the underlying claim for service connection for 
the cause of the Veteran's death, but has not submitted any 
evidence to substantiate that claim.  Therefore, the fairness 
of the adjudication has not been affected by the defect in 
notice as to the evidence necessary to substantiate the 
underlying claim.  Although the natural effect of element one 
notice error is to prejudice the claimant, that effect is not 
present in this case.  

As to the element two and three notice errors, there is no 
indication that those notice errors have resulted in 
prejudice to the appellant, nor are these the types of errors 
that have the natural effect of causing such prejudice.  

The lack of notice as to how VA assigns effective dates and 
disability ratings is harmless error because the benefit 
sought by the appellant was denied by the RO and her appeal 
is denied by the Board.  Disability ratings do not apply to 
claims for DIC benefits.  As the benefit sought is not 
granted, there will be no effective date assigned.  

The defects in notice as to how the evidence needed to reopen 
a previously denied claim has not affected the essential 
fairness of the adjudication.  The Board reopened the 
appellant's claim so the purpose of the notice has been 
satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103, 120 
(2005) (explaining that there can be no prejudice if the 
purpose of the notice has been satisfied).  

VA did not inform the appellant of the disability for which 
service connection had been established during the Veteran's 
lifetime.  During the Veteran's lifetime service connection 
had been established for one disability, a left inguinal 
herniorrhaphy.  There is no indication in the record that 
this disability had anything to do with the Veteran's death 
or is even remotely related to his death.  The failure of VA 
to notify the appellant of this fact, although specified in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), cannot have 
affected the essential fairness of the adjudication because 
there is no reasonable possibility that the Veteran's service 
connected left inguinal herniorrhaphy caused his death.  
Therefore, failure to inform the appellant of the information 
specified as (1) and (2) under Hupp, did not result in 
prejudice to the appellant.  As already stated, she has 
demonstrated by her actions that she is fully aware of the 
evidence needed to substantiate that the Veteran's death was 
caused by a disability for which service connection has not 
been established at the time of his death.  

VA has a duty to assist the claimant in the development of 
the claim.  In the Joint Motion, the Parties agreed that 
DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) was on 
point as to analyzing whether a VA medical opinion was 
necessary to substantiate the appellant's claim or whether no 
reasonable possibility exists that a medical opinion would 
aid in substantiating the appellant's claim.  Joint Motion at 
3.  

In DeLaRosa, the appellant and the Government agreed that 
38 U.S.C.A. § 5103A(d), a statute addressing VA's duties to 
provide medical examinations and obtain opinions in claims 
for disability compensation, does not apply to a claim for 
DIC benefits.  Id. at 1322.  The appellant in DeLaRosa argued 
that subsection (a) of § 5103A applied rather than subsection 
(d).  Id.  The Government agreed that subsection (d) did not 
apply but that subsection (a) cannot be read to require VA to 
provide a medical opinion because that would obviate the need 
for subsection (d).  Id.  The Federal Circuit agreed with the 
Government.  Id.  In analyzing what the Federal Circuit 
referred to as harmless error in the Veterans Court's 
application of  § 5103A(d), the Federal Circuit stated "In 
light of the Board's finding that the even more restrictive § 
5103A(d) did not require the Secretary to obtain a medical 
opinion and our holding that § 5103(a) does not always 
require the Secretary to obtain a medical opinion, we 
conclude that the Veterans Court's application of  § 5103A(d) 
was harmless error."  

Given these statements in DeLaRosa, the Board will apply 
38 U.S.C.A. § 5103A(a) and the Federal Circuit's analysis in 
that case to the instant case.  The corresponding regulation 
is 38 C.F.R. § 3.159(c), with the exception of § 3.159(c)(4).  

Section 5103A(a)(1) provides that the Secretary shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for a benefit 
under a law administered by the Secretary.  Section 
5103A(a)(2) provides that the Secretary is not required to 
provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Section 5103A(a)(3) provides 
that the Secretary may defer providing assistance under this 
section pending the submission by the claimant of essential 
information missing in the claimant's application.  

Section 5103(a)(2) is controlling as to whether VA must 
assist the appellant by obtaining a medical opinion.  In this 
case, there is no reasonable possibility that such assistance 
would aid in substantiating the appellant's claim.  Or, as 
stated in the regulation, the evidence already of record 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.  38 C.F.R. 
§ 3.159(d).  There are at least two risk factors present in 
this case.  One, inservice unprotected sex resulting in 
venereal disease, would allow for service connection for 
hepatitis C, and one, intravenous drug use post or during 
service, would prohibit direct service connection for 
hepatitis C.  Similarly, the Veteran engaged in combat with 
the enemy and he may have come in contact with blood during 
such combat and he reported a blood transfusion which the 
preponderance of the evidence shows did not occur during 
service.  All of these risk factors occurred many years prior 
to the Veteran's death.  Because any one of these could have 
caused his hepatitis C eliminating one or more possible 
causes or determining that his hepatitis C was more likely 
than not related to one specific risk factor could not amount 
to more than mere speculation.  

In an April 2009 letter, the appellant's representative 
requested that VA obtain an expert medical opinion in this 
case to aid in determining how the Veteran contracted 
hepatitis C.  The Board has taken this into consideration but 
finds that, under the facts of this case, such an opinion 
could not provide probative evidence.  The Board acknowledges 
that exposure to any risk factor could have caused the 
Veteran's hepatitis C.  Which risk factor caused the 
hepatitis C cannot be determined without resort to pure 
speculation.  Whether the person rendering an opinion based 
on the record is a physician or layperson makes no 
difference.  The unanswerable question amounts to no more 
than whether the Veteran's hepatitis C resulted from 
intravenous drug use 25 years before the hepatitis C was 
diagnosed or from unprotected sex resulting in venereal 
disease 35 years before the hepatitis C was diagnosed."  Not 
all questions are answerable.  Any answer to the question in 
this case would be speculative and not probative.  This 
determination, that the question is not answerable other than 
by speculation, is not itself a medical opinion rendered by 
the Board.  Rather it is simply a matter of common sense.  In 
this regard, the Board asks the parties of the joint motion 
to carefully review the facts of this particular case.

In other words, obtaining a medical opinion in this case does 
not have a reasonable possibility of substantiating the 
appellants claim.  Therefore VA has no duty to obtain such 
opinion.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Associated with the claims file are 
the Veteran's service treatment records and pages from his 
service personnel records.  Also associated with the claims 
file are VA treatment records, terminal treatment records 
from Lourdes Hospital, a Certificate of Death, a brochure 
submitted by the appellant from the American Liver 
Foundation, and a Training Letter 01-02 from the Acting 
Director of Compensation and Pension Service to the VBA 
Regional Offices and Centers, dated in April 2001.  

Neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for the cause of 
the Veteran's death and the claim is reopened.  

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


